DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-25 are pending.


Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 


Claims 1-3, 6-9, 16-21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt) in view of Knafel, US Patent Pub. US 20140289875 A1 (hereinafter Knafel).

Claim 1
Galt teaches a casting equipment monitoring system (Galt, Para [0047-52] - - A real time preventative maintenance system monitors molding/casting equipment.), comprising: an information collecting device that collects, in real time, data measured by equipment within casting equipment (Galt, Para [0047-52] - - A real time preventative maintenance system/”information collecting device” collects data measured by sensors/equipment within molding/casting equipment.); and a diagnostic device that compares, in real time, the collected data with a control value, and displays a diagnosis result if the diagnostic device determines that the collected data has deviated from the control value. (Galt, Para [0055], [0057] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and displays an alert/”diagnosis result” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)
	But Galt fails to specify wherein the collected data within the diagnostic device is automatically erased when the diagnostic device moves by at least a predetermined distance.
However Knafel teaches the collected data within the device is automatically erased when the device moves by at least a predetermined distance. (Knafel, Para [0028-30] - - Collected data stored in 
Galt and Knafel are analogous art because they are from the same field of endeavor.  They relate to storing operational data on a device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above operational data storage device, as taught by Galt, and incorporating the erasure of data if a device is moved outside a predefined security perimeter, as taught by Knafel.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove sensitive data from a device by the erasure of data if a device is moved outside a predefined security perimeter, as suggested by Knafel (Para [0030]).

Claim 2
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches the diagnostic device, if the collected data has deviated from the control value, further transmits an instruction to the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits instructions to the affected equipment if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 3

The combination of Galt and Knafel further teaches the instruction includes content for changing a setting condition in the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits instructions to the affected equipment to throttle performance/”changing a setting condition” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 6
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches the diagnostic device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value. (Galt, Para [0064], [0075] - - Location information includes the location of the molding/casting equipment with real time measurements/”collected data” that have deviated from the real time threshold/control data.)

Claim 7
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches the location information further includes location information of the casting equipment. (Galt, Para [0085] - - Location information includes the location of the molding/casting equipment.)

Claim 8
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches the equipment is a molding machine. (Galt, Para [0029], [0043] - - The equipment is a molding machine.)

Claim 9
Galt teaches a casting equipment monitoring system (Galt, Para [0047-52] - - A real time preventative maintenance system monitors molding/casting equipment.), comprising: an information collecting device that collects, in real time, data measured by equipment within casting equipment (Galt, Para [0047-52] - - A real time preventative maintenance system/”information collecting device” collects data measured by sensors/equipment within molding/casting equipment.); a diagnostic device that compares, in real time, the collected data with a control value, and transmits a diagnosis result if the diagnostic device determines that the collected data has deviated from the control value; and a diagnosis result reception device that receives and displays the diagnosis result. (Galt, Para [0055], [0057] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits the alert/”diagnosis result” to a display/”diagnosis result reception device” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)
But Galt fails to specify wherein the collected data within the diagnostic device is automatically erased when the diagnostic device moves by at least a predetermined distance.
However Knafel teaches the collected data within the device is automatically erased when the device moves by at least a predetermined distance. (Knafel, Para [0028-30] - - Collected data stored in 
Galt and Knafel are analogous art because they are from the same field of endeavor.  They relate to storing operational data on a device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above operational data storage device, as taught by Galt, and incorporating the erasure of data if a device is moved outside a predefined security perimeter, as taught by Knafel.  
One of ordinary skill in the art would have been motivated to do this modification in order to remove sensitive data from a device by the erasure of data if a device is moved outside a predefined security perimeter, as suggested by Knafel (Para [0030]).

Claim 16
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches the diagnosis result reception device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value. (Galt, Para [0064], [0075] - - Location information includes the location of the molding/casting equipment with real time measurements/”collected data” that have deviated from the real time threshold/control data.)

Claim 17
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
the equipment is a molding machine. (Galt, Para [0029], [0043] - - The equipment is a molding machine.)

Claim 18
Galt teaches a casting equipment monitoring method (Galt, Para [0047-52] - - A real time preventative maintenance system monitors molding/casting equipment.), comprising: collecting, in real time, data measured by equipment within casting equipment (Galt, Para [0047-52] - - A real time preventative maintenance system/”information collecting device” collects data measured by sensors/equipment within molding/casting equipment.); and comparing, , with a diagnostic device in real time, the collected data with a control value, and displaying a diagnosis result upon determining that the collected data has deviated from the control value. (Galt, Para [0055], [0057] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and displays an alert/”diagnosis result” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)
But Galt fails to specify wherein the collected data within the diagnostic device is automatically erased when the diagnostic device moves by at least a predetermined distance.
However Knafel teaches the collected data within the device is automatically erased when the device moves by at least a predetermined distance. (Knafel, Para [0028-30] - - Collected data stored in a device is automatically erase when the devices moves outside a predefined security perimeter/”predetermined distance”.)
Galt and Knafel are analogous art because they are from the same field of endeavor.  They relate to storing operational data on a device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above operational data storage device, as taught by Galt, and 
One of ordinary skill in the art would have been motivated to do this modification in order to remove sensitive data from a device by the erasure of data if a device is moved outside a predefined security perimeter, as suggested by Knafel (Para [0030]).

Claim 19
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches an instruction is transmitted to the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits instructions to the affected equipment if the real time measurements/”collected data” has deviated from the real time threshold/control data.)

Claim 20
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches when displaying the diagnosis result, location information of the equipment that has deviated from the control value is provided. (Galt, Para [0064], [0075] - - Location information includes the location of the molding/casting equipment with real time measurements/”collected data” that have deviated from the real time threshold/control data.)

Claim 21
 casting equipment monitoring method (Galt, Para [0047-52] - - A real time preventative maintenance system monitors molding/casting equipment.), comprising: collecting, in real time, data measured by equipment within casting equipment (Galt, Para [0047-52] - - A real time preventative maintenance system/”information collecting device” collects data measured by sensors/equipment within molding/casting equipment.); a diagnostic device comparing, in real time, the collected data with a control value, and transmitting a diagnosis result to a diagnosis result reception device if the diagnostic device determines that the collected data has deviated from the control value; and the diagnosis result reception device receiving and displaying the diagnosis result. (Galt, Para [0055], [0057] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits the alert/”diagnosis result” to a display/”diagnosis result reception device” if the real time measurements/”collected data” has deviated from the real time threshold/control data.)
But Galt fails to specify wherein the collected data within the diagnostic device is automatically erased when the diagnostic device moves by at least a predetermined distance.
However Knafel teaches the collected data within the device is automatically erased when the device moves by at least a predetermined distance. (Knafel, Para [0028-30] - - Collected data stored in a device is automatically erase when the devices moves outside a predefined security perimeter/”predetermined distance”.)
Galt and Knafel are analogous art because they are from the same field of endeavor.  They relate to storing operational data on a device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above operational data storage device, as taught by Galt, and incorporating the erasure of data if a device is moved outside a predefined security perimeter, as taught by Knafel.  


Claim 23
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches the data is also collected if the equipment has failed. (Galt, Para [0061] - - Data is collected if equipment failure occurs.)

Claim 25
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches the diagnosis result reception device, when displaying the diagnosis result, provides location information of the equipment that has deviated from the control value. (Galt, Para [0064], [0075] - - Location information includes the location of the molding/casting equipment with real time measurements/”collected data” that have deviated from the real time threshold/control data.)


Claims 5, 10-11, 14-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt) in view of Knafel, US Patent Pub. US 20140289875 A1 (hereinafter Knafel), as applied to Claims 1-3, 6-9, 16-21, 23, and 25 above, and in view of Armstrong et al., US Patent Pub. US 20060229848 A1 (hereinafter Armstrong).

Claim 5
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
But the combination of Galt and Knafel fails to specify the diagnostic device further periodically generates a report based on the collected data.
However Armstrong teaches the diagnostic device further periodically generates a report based on the collected data. (Armstrong, Para [0033], [0037] - - Periodically generates composite indices/report based on collected data.)
Galt and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process control system, as taught by Galt, and incorporating periodically generating composite indices based on collected data, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide more complete and understandable information by periodically generating composite indices based on collected data, as suggested by Armstrong (Para [0033]).

Claim 10
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Knafel further teaches the diagnostic device transmits the instruction to the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A 
But the combination of Galt and Knafel fails to specify the diagnosis result reception device transmits an instruction to the diagnostic device.
However Armstrong teaches the diagnosis result reception device transmits an instruction to the diagnostic device. (Armstrong, Para [0023] - - Instructions are input at the operator interface/”diagnosis result reception device” and transmitted to a controller/”diagnostic device” to control equipment.)
Galt and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process control system, as taught by Galt and Knafel, and further incorporating instructions input at the operator interface and transmitted to a controller, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable an operator to perform modifications of a process by way of instructions input at the operator interface and transmitted to a controller, as suggested by Armstrong (Para [0003]).

Claim 11
The combination of Galt, Knafel, and Armstrong teaches all the limitations of the base claims as outlined above.  
The combination of Galt and Armstrong further teaches the instruction includes content for changing a setting condition in the equipment that has deviated from the control value. (Galt, Para 

Claim 14
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
But the combination of Galt and Knafel fails to specify the diagnosis result reception device changes a color of the diagnosis result with respect to other display content and displays the diagnosis result.
However Armstrong teaches the diagnosis result reception device changes a color of the diagnosis result with respect to other display content and displays the diagnosis result. (Armstrong, Para [0061-62] - - A display/”diagnosis result reception device” changes the color of critical data/”diagnosis result” presented based on the degree of criticality with respect to other display content.)
Galt, Knafel, and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process control system, as taught by Galt and Knafel, and further incorporating a display changing the color of critical data, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to quickly ascertain the criticality of data by the display changing the color of critical data, as suggested by Armstrong (Para [0062]).

Claim 15
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
But the combination of Galt and Knafel fails to specify the diagnostic device further periodically generates a report based on the collected data and transmits the report to the diagnosis result reception device.
However Armstrong teaches the diagnostic device further periodically generates a report based on the collected data and transmits the report to the diagnosis result reception device. (Armstrong, Para [0033], [0037], [0057] - - Periodically generates composite indices/report based on collected data and transmits the report to a user’s device/”diagnosis result reception device”.)
Galt, Knafel, and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process control system, as taught by Galt and Knafel, and incorporating periodically generating composite indices based on collected data and transmitting to a user device, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide more complete and understandable information by periodically generating composite indices based on collected data and transmitting to a user device, as suggested by Armstrong (Para [0033]).

Claim 22
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
the diagnostic device transmits the instruction to the equipment that has deviated from the control value. (Galt, Para [0055-57] - - A comparator module/”diagnostic device” that compares the real time measurements/”collected data” with the real time threshold/control data and transmits instructions to the affected equipment if the real time measurements/”collected data” has deviated from the real time threshold/control data.)
But the combination of Galt and Knafel fails to specify the diagnosis result reception device transmits an instruction to the diagnostic device.
However Armstrong teaches the diagnosis result reception device transmits an instruction to the diagnostic device. (Armstrong, Para [0023] - - Instructions are input at the operator interface/”diagnosis result reception device” and transmitted to a controller/”diagnostic device” to control equipment.)
Galt, Knafel, and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above process control system, as taught by Galt and Knafel, and incorporating instructions input at the operator interface and transmitted to a controller, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable an operator to perform modifications of a process by way of instructions input at the operator interface and transmitted to a controller, as suggested by Armstrong (Para [0003]).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt) in view of Knafel, US Patent Pub. US 20140289875 A1 (hereinafter Knafel), as applied to Claims 1-3, 6-9, 16-21, 23, and 25 above, and in view of Oda et al., WIPO Patent Pub WO2005070593A1 (hereinafter Oda).

Claim 4
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
But the combination of Galt and Knafel fails to specify the instruction includes content for stopping the equipment that has deviated from the control value.
However Oda teaches the instruction includes content for stopping the equipment that has deviated from the control value. (Oda, Para [0032] - - A forging condition setting device sends a stop instruction to stop equipment from operating if it has deviated from non-defective temperature range/”control value”.)
Galt, Knafel, and Oda are analogous art because they are from the same field of endeavor.  They relate to molding systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above molding system, as taught by Galt and Knafel, and further incorporating the stop instruction to stop equipment from operating if it has deviated from non-defective temperature range, as taught by Oda.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent a defective product being forged by a stop instruction to stop equipment from operating if it has deviated from non-defective temperature range, as suggested by Oda (Para [0032]).

Claim 13

But the combination of Galt and Knafel fails to specify transmission and reception between the diagnostic device and the diagnosis result reception device is performed by email.
However Armstrong teaches transmission and reception between the devices is performed by email. (Armstrong, Para [0057] - - Sending a device failure alert between devices via email.)
Galt, Knafel, and Armstrong are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process control system, as taught by Galt and Knafel, and further incorporating sending a device failure alert between devices via email, as taught by Armstrong.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide time critical notification to a user by sending a device failure alert between devices via email, as suggested by Armstrong (Para [0057]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt) in view of Knafel, US Patent Pub. US 20140289875 A1 (hereinafter Knafel), as applied to Claims 1-3, 6-9, 16-21, 23, and 25 above, in view of Armstrong et al., US Patent Pub. US 20060229848 A1 (hereinafter Armstrong), and in further view of Oda et al., WIPO Patent Pub WO2005070593A1 (hereinafter Oda).

Claim 12

The combination of Galt, Knafel, and Armstrong further teaches the instruction includes content for stopping the equipment that has deviated from the control value.
However Oda teaches the instruction includes content for stopping the equipment that has deviated from the control value. (Oda, Para [0032] - - A forging condition setting device sends a stop instruction to stop equipment from operating if it has deviated from non-defective temperature range/”control value”.)
Galt, Knafel, Armstrong, and Oda are analogous art because they are from the same field of endeavor.  They relate to process control ding systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process control system, as taught by Galt, Knafel, and Armstrong, and further incorporating the stop instruction to stop equipment from operating if it has deviated from non-defective temperature range, as taught by Oda.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent a defective product being forged by a stop instruction to stop equipment from operating if it has deviated from non-defective temperature range, as suggested by Oda (Para [0032]).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Galt et al., US Patent Pub. US 20070294121 A1 (hereinafter Galt) in view of Knafel, US Patent Pub. US 20140289875 A1 (hereinafter Knafel), as applied to Claims 1-3, 6-9, 16-21, 23, and 25 above, and in view of Rumi et al., US Patent Pub. US 20060224434 A1 (hereinafter Rumi).

Claim 24
The combination of Galt and Knafel teaches all the limitations of the base claims as outlined above.  
But the combination of Galt and Knafel fails to specify the data is also collected if the equipment has failed due to human error, or if trouble has occurred in the equipment due to human error.
However Rumi teaches the data is also collected if the equipment has failed due to human error, or if trouble has occurred in the equipment due to human error. (Rumi, Para [0093] - - Collecting failure data including if the cause is a human issue/error.)
Galt, Knafel, and Rumi are analogous art because they are from the same field of endeavor.  They relate to process control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process control system, as taught by Galt and Knafel, and further incorporating collecting failure data when the cause is a human issue, as taught by Rumi.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the ability to zero in on the cause of a failure instead of the symptoms by collecting failure data including if the cause is a human issue, as suggested by Rumi (Para [0093]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119